Citation Nr: 1641745	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder, previously characterized as a claim for chronic low back pain.  


ATTORNEY FOR THE BOARD

Patricia A. Talpins 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).   38 U.S.C.A. § 7107(a) (2) (West 2014).




The Veteran had active service from July 1981 to May 1993.

This matter initially came before the Board of Veterans Appeals (BVA or Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri in which the RO determined that new and material evidence had not been received to reopen the Veteran's previously denied claim of entitlement to service connection for a back condition, initially evaluated as low back pain.  The Veteran submitted a notice of disagreement (NOD) with regard to this issue in December 2013.  A statement of the case (SOC) was issued in June 2014; and the Veteran perfected his appeal of the issue by way of a VA Form 9 received in July 2014.

In an April 2015 decision, the Board determined, among other things, that the Veteran did not receive proper notice of the evidence necessary to reopen his previously denied service connection claim pursuant to the Veterans Claims Assistance Act of 2000 (VCAA)(discussed in more detail below).  The Board remanded this claim to the RO and directed the RO to provide appropriate notice as to what evidence would be considered new and material sufficient to reopen the prior claim.  The RO completed the requested development; and the case has since been recertified to the Board for further review.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  


FINDINGS OF FACT

1.  A February 1994 rating decision denied entitlement to service connection for chronic back pain.  Notice of that decision was also provided in February 1994.  The Veteran did not appeal the February 1994 rating decision or submit new and material evidence within the one-year appeal period of that decision.

2.  Evidence received since the February 1994 rating decision with respect to the claim for entitlement to service connection for a low back disorder is new, but does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1994 rating decisions is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received to reopen the claim of entitlement to service connection for a low back disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

With regard to the Veteran's claim to reopen the issue of entitlement to service connection for a low back disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A letter dated in July 2015 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  The claims file also contains the Veteran's Social Security Administration records.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Although the Board has taken into consideration several VA medical examination reports related to other claims in the claims file (to the extent that they may have a bearing on the current appeal), the Veteran was not afforded a specific VA spine examination with regard to his claim to reopen the issue of service connection for a low back disorder.  VA is not required to provide a VA examination or obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).  For reasons discussed in more detail below, the Board finds in this case that new and material evidence sufficient to reopen the Veteran's back disorder claim has not been presented; and therefore, a VA spine examination is not warranted.  

Lastly, the Board observes that there is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and material evidence

Service connection for chronic low back pain was denied by the RO in a February 1994 rating decision. The RO notified the Veteran of its decision also in February 1994.  The Veteran did not appeal the February 1994 rating decision, and no evidence which may constitute new and material evidence was received within the one-year appeal period.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  To reopen the claim, the Veteran must submit evidence that is both new and material to the claim.  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not  be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The February 1994 rating decision denied service connection for chronic low back pain (recharacterized as a low back disorder) on the basis that the evidence of record did not show that the Veteran had a diagnosed back disability that could be service-connected.  Rather, the RO determined in the rating decision that while evidence showed the Veteran injured his back in service and had periodic problems with back pain during the remainder of his period of service, the Veteran's back pain was an acute condition rather than chronic condition that was not related to service.  See February 1994 rating decision, p. 2.  In making this determination, the RO relied upon the Veteran's service records and VA examination reports dated in August 1993 and September 1993 that essentially reflected the Veteran's lumbar spine examination and x-rays as being unremarkable.  See August 1993 VA General Examination report; September 1993 Spine Examination report.     

In the May 2013 rating decision on appeal, the RO declined to reopen the Veteran's back disorder claim.  In doing so, the RO found that the evidence it had received since the February 1994 rating decision was not new and material.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After a thorough review of the evidence of record, the Board concludes that new and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  Since the February 1994 rating decision, new evidence in the form of VA treatment records, private medical records,  Social Security Administration records, VA medical examinations reports related to separate claims, lay statements and the Veteran's statements have been received and added to the claims file.  In this regard, VA treatment records dated from September 2006 to August 2016 do not reflect any treatment for or diagnosis of a back condition.  The only references to back pain the Board located during its review of the Veteran's VA, and private, medical records occurred during a July 2015 VA Mental Disorders examination during which the examiner commented that the Veteran reported to him that he had chronic back pain issues.  See July 2015 VA medical records.  No other records appear to document any reports of back pain or a back condition. 

A review of the Veteran's Social Security records fails to reveal any complaints of or treatment for back pain or a back condition, instead being reflective of medical conditions such as migraines, sleep apnea, chronic sinusitis, deviated septum and  hypertension.  Of seven (7) VA examination reports dated from June 1999 to July 2015 associated with the claims file, only one (1) contains comments from a VA examiner regarding the discussion of a possible back condition.  In this regard, the Veteran was seen for a General Medical VA examination in February 2011.  At that time, the Veteran mentioned to the examiner as he was leaving the examination that he had "back pain off and on," but that the examiner did not pursue this assertion since she observed that the Veteran "bends normal to remove shoes, sits at 90%, has never been seen for it, walks normally (& didn't mention it in ROS)."  

The claims file also contains several statements from the Veteran dated in 2011 and 2012, and two (2) lay statements provided by the Veteran's friend and girlfriend.  However, all of these statements focus on claims other than the claim on appeal; and, in fact, do not refer to the Veteran having any back problems at all.  

Thus, although the claims file contains evidence received since the February 1994 rating decision that is new, that evidence does not relate to an unestablished fact necessary to substantiate the Veteran's low back disorder claim and does not raise a reasonable possibility of substantiating the claim (i.e., the fact that the Veteran has a back disorder/condition that has been diagnosed by his doctor or other medical health care provider upon which service connection may be granted).  

In making this determination, the Board acknowledges that the Veteran obviously is of the opinion that he has a back disorder that is related to a back injury he had in service; otherwise, he would not have requested that his back claim be reopened.  See April 2013 informal claim.  To the extent that the Veteran may argue that his lay statements are sufficient to constitute a back diagnosis that would enable the Board to reopen his claim, the Board observes that while the Veteran is competent to report that he experiences back pain, he is not competent to diagnose a back disability, as such a determination is beyond the capability of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that certain disabilities are not conditions capable of lay diagnoses); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition, the Veteran's statements as to his back pain experiences as they relate to a back disorder would not constitute new and material evidence as these assertions were made and considered by the RO in February 1994.  Moreover, to the extent that the Veteran might argue that his claim should be reopened based upon his reports of back pain, the Board observes that pain standing alone, without a diagnosis, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  To reopen the Veteran's claim, the Veteran needs to provide VA with evidence from his medical provider showing that he has been or is being treated for a diagnosed back condition.  

As new and material evidence has not been submitted to reopen the finally disallowed claim of entitlement to service connection for a low back disorder, the Board finds that this claim cannot be reopened.  Therefore, the appeal is denied.  
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the claim for entitlement to service connection for a low back disorder is not reopened.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


